Citation Nr: 1729985	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than November 22, 2011, for the grant of service connection for reactive airway disease (RAD) (previously claimed as bronchitis and asthma).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1981 to December 1985 and October 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for RAD, evaluated at 10 percent disabling, effective from November 22, 2011.  The Veteran filed a Notice of Disagreement (NOD) in September 2012, contesting the effective date assigned for the grant of service connection.  A Statement of the Case (SOC) was issued in March 2013.  The Veteran perfected a timely substantive appeal in May 2013.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's original claim for service connection for a disability manifested by respiratory symptoms of shortness of breath, coughing, and wheezing (claimed as a respiratory condition) was received in May 1994.  Service connection for vasomotor rhinitis and sinusitis, and for bronchitis was denied in a July 1995 rating decision.  The Veteran filed a NOD in July 1996.  A SOC was issued in December 1996.

The Veteran submitted a letter in January  1997 requesting an extension of time to submit a formal appeal.  In a letter dated February 3, 1997, the RO granted an extension of 60 days from the date of the letter to furnish a VA Form 9 Substantive Appeal.  A timely Form 9 was not received and the July 1995 rating decision became final on April 3, 1997.  (A Form 9 was received in October 1997, well after the close of the appeal period.)

Following the Veteran's request to re-open the claim in February 2012, a July 2012 rating decision granted service connection for reactive airway disease (RAD), evaluated at 10 percent disabling, effective from  November 22, 2011.  As described above, the Veteran initiated the appeals process, ultimately filing a timely substantive appeal in May 2013.

In October 2015, the Veteran appeared before the undersigned VLJ at a travel Board hearing.  Following discussion with his representative and the VLJ, the Veteran indicated his desire to proceed with the claim of entitlement to an earlier effective date for RAD, to include consideration of whether the July 1995 rating decision contained clear and unmistakable error (CUE).  The VLJ informed the Veteran that she was unable to decide the earlier effective date issue on appeal prior to adjudication of the CUE claim, as the issues were inextricably intertwined.  The Veteran affirmed his desire to proceed with the CUE claim.

Subsequently, the Veteran submitted a claim in October 2015 alleging clear and unmistakable error in the July 1995 rating decision denying service connection for rhinitis, sinusitis, and bronchitis (and asthma).  He has alleged that the effective date for the grant of service connection for RAD (claimed as bronchitis and asthma) should have been when he initially claimed entitlement to service connection for a respiratory condition in May 1994.  

In a January 2016 rating decision, the RO determined that the July 1995 rating decision denying service connection for rhinitis and sinusitis was not the product of CUE, and denied an earlier effective date for the grant of service connection for rhinitis and sinusitis.  The RO sent the Veteran notice of this determination in a January 2016 letter; and the Veteran did not initiate an appeal.

Regarding the claim of an earlier effective for the grant of service connection for RAD (claimed as bronchitis and asthma), the Veteran's allegation of CUE related to the denial of service connection for bronchitis (and asthma) in the July 1995 rating decision was not not adjudicated and remains pending.  Because a finding CUE in the prior rating decision could render moot the appealed claim of an earlier effective date for the grant of service connection for RAD (claimed as bronchitis and asthma), the Board finds that this discrete CUE claim is inextricably intertwined with the appealed claim for an earlier effective date for the grant of service connection for RAD.  See Shields v. Brown, 8 Vet. App. 346, 350-51 (1995); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, since the RO has not addressed the Veteran's claim of whether the July 1995 rating, which denied service connection for bronchitis, was the product of clear and unmistakable error in the first instance, as related to the Veteran's appealed claim for an earlier effective date for the grant of service connection RAD, the appeal must be remanded pending RO adjudication of that claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) ("[W]hen attacking a prior RO decision, each [clear and unmistakable error theory] must be presented to and adjudicated by the RO in the first instance, and, if not, the Board lacks jurisdiction over the merits of the matter.").  The Board cannot consider this issue in the first instance.  While the clear and unmistakable error claim is intertwined with the appealed claim for an earlier effective date, they are nonetheless distinct issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the July 1995 rating, denying service connection for bronchitis, should be reversed or revised on the grounds of clear and unmistakable error.  Thereafter, the Veteran and his representative should be provided written notice of the determination and they must be provided with notice of the Veteran's right of appeal.

This discrete issue of clear and unmistakable error should not be certified to the Board unless the Veteran perfects an appeal by submitting a timely notice of disagreement, and following issuance of a SOC, the filing of a timely substantive appeal.

2.  If the claim of entitlement to an effective date earlier than November 22, 2011, for the grant of service connection for RAD remains adverse to the Veteran, the RO should furnish a supplemental SOC.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

